Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 1 of 7

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

STATE OF LOUISIANA
MICHAEL JONES, SR. CIVIL ACTION NUMBER: 02-cv-19-11578
VERSUS MAGISTRATE JUDGE JANIS VAN MEERVELD

PINNACLE ENTERTAINMENT, INC.
D/B/A BOOMTOWN BELLE CASINO = JUDGE IVAN L.R. LEMELLE
WESTBANK

FIRST AMENDING COMPLAINT
NOW INTO COURT, through undersigned counsel, comes Plaintiff, Michael Jones, Sr.,
who re-alleges the allegations in his original state court petition, where not inconsistent herewith,
and accordingly attests that he is of the age of majority and a resident in and domiciliary of the
Parish of Jefferson, respectfully submits this First Amending Complaint and avers as follows, to

wit:

Made defendants herein are:

PINNACLE ENTERTAINMENT, INC. d/b/a BOOMTOWN BELLE CASINO
WESTBANK (“PINNACLE”), upon information and belief, a foreign corporation, licensed to do
and actually doing business within the Parish of Jefferson, State of Louisiana, which, upon
information and belief, owned and/or operated the subject property at all times relevant herein;
and

LOUISIANA-I GAMING, A LOUISIANA PARTNERSHIP IN COMMENDAM

d/b/a BOOMTOWN BELLE CASINO AND HOTEL NEW ORLEANS (“BOOMTOWN”),
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 2 of 7

upon information and belief, a Louisiana Partnership in Commendam, licensed to do and actually
doing business within the Parish of Jefferson, State of Louisiana, which, upon information and
belief, owned and/or operated the subject property at all times relevant herein.

II.

Defendants herein are indebted unto Plaintiff in an amount sufficient to fully compensate
him for all general and special damages, including, but not limited to, legal interest and court costs,
judicial interest, and any other damages reasonable under the premises, for the following reasons,
to wit:

I.

On or about December 29, 2018, Plaintiff, MICHAEL JONES, SR., was a guest on the
property owned and/or operated by Defendants, PINNACLE and/or BOOMTOWN, located at
4132 Peters Road, Harvey, Louisiana 70058. Mr. Jones was lawfully on the premises and was
walking into the establishment through an entrance when he slipped due to rainwater on the floor.

IV.

As a result of the slip, Plaintiff, MICHAEL JONES, SR., suffered serious injuries to his

brain and/or head, neck, left shoulder and/or arm, and back.
V.

At all times relevant herein, the subject premises were owned by, and/or in the custody,

care, and control of Defendants, PINNACLE and/or BOOMTOWN.
VI.

Plaintiff avers that the sole proximate cause of the aforementioned accident was the

negligence of Defendants, PINNACLE and/or BOOMTOWN, in the following non-exclusive, list

of particulars:
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 3 of 7

A. Failure to warn Plaintiff of an unreasonably dangerous condition that existed on the
premises;

B. Failure to maintain the premises in a reasonably safe condition;

C. Creating an unreasonably dangerous condition on the premises;

D. Failing to adequately or properly inspect the premises for the presence of an

unreasonably dangerous condition;

E. Defendant knew or should have known of the hazardous condition on the floor of
the restroom as the puddle had been there for such a period of time, before Plaintiff
sustained damages, that it would have been discovered if Defendant had exercised
reasonable prudence and care;

F. Failing to inspect, repair, and/or maintain an area frequented by patrons free from
unreasonably dangerous conditions;

G. Failing to supervise and/or train its employee(s) and manager(s) in inspecting,
cleaning, maintaining, and/or revamping to keep an area frequented by customers
free from unreasonably dangerous conditions;

H. Failing to take all reasonable precautions to avoid injuries to Plaintiff and other
guest patrons on the premises;

IL. Any and all acts and omissions as will be shown at the trial on the merits, all of
which were in contravention of the exercise of due care, prudence, and in violation
of the laws of the State of Louisiana and Parish of Jefferson, which are specifically

pleaded as if and as though copied in extenso.
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 4 of 7

VI.

Defendants, PINNACLE and/or BOOMTOWN’s acts of negligence or other fault(s) render
it/them liable for damages caused by the defect or ruin of the property, which was owned and/or
in the custody and control of Defendants, PINNACLE and/or BOOMTOWN. Accordingly,
PINNACLE and/or BOOMTOWN’s negligence renders PINNACLE and/or BOOMTOWN liable
for the damages caused by the vices or defects of the property.

VII.

Upon information and belief, Defendants, PINNACLE and/or BOOMTOWN either
created the unreasonably dangerous condition or had actual notice of the unreasonably dangerous
condition. In the alternative, PINNACLE and/or BOOMTOWN had constructive notice of the
unreasonably dangerous condition because it existed for such a period of time, before Plaintiff
sustained damages, that it would have been discovered if PINNACLE and/or BOOMTOWN had
exercised reasonable prudence and care.

IX.

In the alternative, a defect or vice in the premises owned, operated, controlled by, and/or
under the custody and control of Defendants, PINNACLE and/or BOOMTOWN, caused
Plaintiff's damages, which could have been prevented had PINNACLE and/or BOOMTOWN
exercised reasonable care in keeping the premises free from ruin, vice, or defect.

X.

Moreover, upon information and belief, Defendants, PINNACLE and/or BOOMTOWN
knew or should have known that Plaintiff, as a guest of the subject premises, would be traversing
the area of the property and, therefore, it was reasonably foreseeable that he would likely be injured

as a result of the unreasonably dangerous condition.
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 5 of 7

XI.

The defect in the premises renders the Defendants, PINNACLE and/or BOOMTOWN,

liable herein for the injuries to and damages suffered by Plaintiff, MICHAEL JONES, SR.
XII.

Upon information and belief, Defendants, PINNACLE and/or BOOMTOWN, failed to
supervise and/or train its employee(s) and manager(s) in inspecting, cleaning, maintaining, and/or
revamping to keep an area frequented by customers free from unreasonably dangerous conditions.
As such, Defendants, PINNACLE and/or BOOMTOWN, are vicariously liable under the doctrine
of respondeat superior, Louisiana Civil Code articles 2320, et seq., for the negligence and other
fault of its agent(s)/employee(s), jointly, severally, and in solido.

XU.

Plaintiff, MICHAEL JONES, SR., avers that as a direct and proximate result of the

aforementioned accident and acts, he sustained bodily injuries, and requests that this Honorable

Court award him an amount sufficient to compensate him in the following, non-exclusive list of

particulars:
A. Past, present and future physical pain and suffering;
B. Past, present and future emotional and mental anguish;
C. Past, present and future medical expenses and pharmaceutical bills;
D. Past, present and future loss of enjoyment of life;
E. Past, present and future disability; and,
F. Any and all other damages to be proven at trial on the merits.

Plaintiff is entitled to recover and seeks to recover all damages arising out of the negligence

or other fault of Defendants.
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 6 of 7

XIV.

Plaintiff, MICHAEL JONES, SR., avers amicable demand was made on Defendants,
PINNACLE and/or BOOMTOWN, through its/their third-party claims administrator, Cannon
Cochran Management Services, Inc. (who is not a party to this lawsuit), to no avail.

XV.

The actions asserted in this First Amending Complaint arise out of the conduct, transaction,
or occurrence set forth or attempted to be set forth in Plaintiff's original Petition for Damages
(Document 1-2).

XVI.

Upon information and belief, Defendant, PINNACLE, is an/the owner of the two separate
limited liability companies that are partners in LOUISIANA-I GAMING. As such, BOOMTOWN
received notice such that it will not be prejudiced in maintaining a defense on the merits and must
know or should have known that but for a mistake concerning the identity of the parties, the action
would have been brought against it.

WHEREFORE, Plaintiff, MICHAEL JONES, SR., prays that this First Amending
Complaint be filed, that the defendants, PINNACLE ENTERTAINMENT, INC. d/b/a
BOOMTOWN BELLE CASINO WESTBANK and LOUISIANA-I GAMING, A LOUISIANA
PARTNERSHIP INCOMMENDAM d/b/a BOOMTOWN BELLE CASINO AND HOTEL NEW
ORLEANS, be served with a copy of this Complaint and be duly ordered to appear and answer
same, and, after all legal delays and due proceedings be had, there be judgment herein in favor of
Plaintiff, MICHAEL JONES, SR., and against the defendants, PINNACLE ENTERTAINMENT,
INC. d/b/a BOOMTOWN BELLE CASINO WESTBANK and LOUISIANA-I GAMING, A

LOUISIANA PARTNERSHIP IN COMMENDAM d/b/a BOOMTOWN BELLE CASINO AND
Case 2:19-cv-11578-ILRL-JVM Document 22 Filed 03/10/20 Page 7 of 7

HOTEL NEW ORLEANS, in an amount sufficient to fully compensate Plaintiff for his general
and special damages, and for all other damages that will be proved at the trial of this matter,
together with legal interest from the date of judicial demand, for all costs of these proceedings,
including expert witness fees, and for all other legal and equitable relief to which Plaintiff is

entitled.

RESPECTFULLY SUBMITTED:
LAW OFFICE OF JOHN W. REDMANN, LLC

/s/ Jonathan E. Ley
JOHN W. REDMANN, #19984
EDWARD L. MORENO, #30838
JONATHAN E. LEY, #34869
1101 Westbank Expressway
Gretna, Louisiana 70053
Telephone: (504) 500-5000
Facsimile: (504) 433-5556
Email: John@redmannlaw.com
emoreno@redmannlaw.com
jley@redmannlaw.com
Attormeys for Plaintiff, Michael Jones, Sr.

CERTIFICATE
I hereby certify that a copy of the above and foregoing pleading has been served on counsel
of record for all parties to these proceedings, by ECF transmission, addressed to their respective

offices, this 5th day of March, 2020.

/s/Jonathan E. Ley
